Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant's amendment filed on 10/29/2021 has been entered. Claims 1, 2, 4, 9, 10, 12, 16, 17 and 18 are are amended. Claims 11-20 are still pending in this application with claims 1, 9 and 17 being independent.  
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
4.	Claims 1, 3, 4, 6, 9, 11, 12, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al. (US Pub. No: 2019/0014525 A1) in view of Sami Kekki et al. (“MEC in 5G networks”, ETSI White Paper No.28, June 2018).
Regarding claim 1, JIN et al. teach a method (see Abstract and Fig.1) comprising: storing, by an edge network exposure function device (see Fig.1, SCEF device), service information that includes correlations between portions of a radio access network and application service layer networks (see Figures 1 & 4 and para [0086] wherein the SCEF providing an exposed service and function by using a 3GPP network interface and providing an implementation approach of a service capability exposure function, is mentioned, also the SCEF providing/storing a third-party application, such as an OTT, with a function of accessing a network (that includes correlations between portions of a radio access network and application service layer networks), is mentioned  and also see paragraph [0088] wherein the third-party application, such as an OTT being deployed on an MEC device/application service layer network, is mentioned and also see para [0150]); receiving, by the edge network exposure function device from a radio access network device, radio access network information associated with one of the portions of the radio access network (see page 4, para [0092] wherein the capability exposure function device receiving a first processing policy & where the first processing policy includes an external identifier of UE/radio access network information, is mentioned and also see para [0112] wherein obtaining, );
selecting, by the edge network exposure function device, a first application service layer network device of one of the application service layer networks based on the service information (see para [0106] wherein the capability exposure function device/edge network exposure function device configuring the second processing policy on the network side device/MEC/first application service layer network device, is mentioned and also see para [0117]) and transmitting, by the edge network exposure function device to the first application service layer network device, the radio access network information (see para [0117] wherein the capability exposure function device/edge network exposure function device sending the second processing policy to a mobile edge computing platform/first application service layer network device, where the second processing policy being used by the mobile edge computing platform to process the data packet, is mentioned).
JIN et al. is silent in teaching the above method comprising converting, by the edge network exposure function device, the radio access network information including removing one or more instances of the radio access network information.
However, Sami Kekki et al. teach a method (see page 4, Introduction) comprising converting, by the edge network exposure function device (see Figures 5 & 8, NEF device/edge network exposure function device), the radio access network information including removing one or more instances of the radio access network information (see Fig.5 & page 14, 4th para wherein services offered by a MEC host (that include MEC applications) such as the Radio Network Information Service (RNIS) termination/removal of a MEC application, is mentioned and also see page 17, Fig.7 & 1st para, wherein for MEC application mobility the UE Application API being used to assist the MEC system in application/context relocation, as well as in application relocation between different MEC systems or between the MEC system and another cloud system, is mentioned and also see page 18, last para). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of JIN et al. to include converting, by the edge network exposure function device, the radio access network information including removing one or more instances of the radio access network information, disclosed by Sami Kekki et al. in order to provide an effective mechanism for both efficiently allowing an external entity to request or subscribe to UE related events of interest and allowing an external entity to provision expected UE behavior to the 5G wireless communication system.
Regarding claim 3, JIN et al. and Sami Kekki et al. together teach the method of claim 1.

Regarding claim 4, JIN et al. and Sami Kekki et al. together teach the method of claim 1.
Sami Kekki et al. further teach the method of claim 3, wherein the first application service layer network device includes a multi-access edge platform manager (see page 14, Fig.5, MEC system level management device/multi-access edge platform manager and 4th para) (and the same motivation is maintained as in claim 1). 
Regarding claim 6, JIN et al. and Sami Kekki et al. together teach the method of claim 1.
JIN et al. further teach the method of claim 1, further comprising: receiving, by the edge network exposure function device from a second application service layer network device of the one of the application service layer networks, control information pertaining to an end device and an application service session associated with the one of the application service layer networks (see para [0102] wherein the capability exposure function device determining a second processing policy based on the received internal identifier of the UE, where the second processing policy includes the internal identifier of the UE, the identifier of the third-party application, and the processing policy of the data packet, is mentioned); converting, by the edge network exposure function device, the control information (see para [0103] wherein after obtaining the internal identifier of the UE, the capability exposure function device converting the first processing policy into the second processing policy, is mentioned); selecting, by the 
Regarding claim 9, JIN et al. teach an edge network exposure function device (see Abstract & Fig.1, SCEF device and Fig.10) comprising: a communication interface (see Fig.10, network interface and para [0231]); a processor (see Fig.10, processor and para [231]), wherein the processor is configured to: store service information that includes correlations between portions of a radio access network and application service layer networks (see Figures 1 & 4 and para [0086] wherein the SCEF providing an exposed service and function by using a 3GPP network interface and providing an implementation approach of a service capability exposure function, is mentioned, also the SCEF providing/storing a third-party application, such as an OTT, with a function of accessing a network (that includes correlations between portions of a radio access network and application service layer networks), is mentioned  and also see paragraph [0088] wherein the third-party application, such as an OTT being deployed on an MEC device/application service layer network, is mentioned and also see para [0150]); receive, via the communication interface from a radio access network device, radio access network information associated with one of the portions of the radio access network (see page 4, para [0092] wherein the capability exposure function device capability exposure function device/edge network exposure function device configuring the second processing policy on the network side device/MEC/first application service layer network device, is mentioned and also see para [0117]); and transmit, via the communication interface to the first application service layer network device, the radio access network information (see para [0117] wherein the capability exposure function device/edge network exposure function device sending the second processing policy to a mobile edge computing platform/first application service layer network device, where the second processing policy being used by the mobile edge computing platform to process the data packet, is mentioned). 
JIN et al. is silent in teaching the above edge network exposure function device comprising converting the radio access network information including removing one or more instances of the radio access network information.
However, Sami Kekki et al. teach a edge network exposure function device (see Figures 5 & 8, NEF device/edge network exposure function device) comprising converting the radio access network information including removing one or more instances of the radio access network information (see Fig.5 & page 14, 4th para wherein services offered by a MEC host (that include MEC applications) such as the termination/removal of a MEC application, is mentioned and also see page 17, Fig.7 & 1st para, wherein for MEC application mobility the UE Application API being used to assist the MEC system in application/context relocation, as well as in application relocation between different MEC systems or between the MEC system and another cloud system, is mentioned and also see page 18, last para).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above edge network exposure function device of JIN et al. to include converting the radio access network information including removing one or more instances of the radio access network information, disclosed by Sami Kekki et al. in order to provide an effective mechanism for both efficiently allowing an external entity to request or subscribe to UE related events of interest and allowing an external entity to provision expected UE behavior to the 5G wireless communication system.
Regarding claim 11, JIN et al. and Sami Kekki et al. together teach the edge network exposure function device of claim 9.

	Regarding claim 12, JIN et al. and Sami Kekki et al. together teach the edge network exposure function device of claim 9.
Sami Kekki et al. further teach the edge network exposure function device of claim 9, wherein the first application service layer network device includes a multi-access edge platform manager (see page 14, Fig.5, MEC system level management device/multi-access edge platform manager and 4th para) (and the same motivation is maintained as in claim 9). 
Regarding claim 14, JIN et al. and Sami Kekki et al. together teach the edge network exposure function device of claim 9.
JIN et al. further teach the edge network exposure function device of claim 9, wherein the processor is further configured to: receive, via the communication interface from a second application service layer network device of the one of the application service layer networks, control information pertaining to an end device and an application service session associated with the one of the application service layer networks (see para [0102] wherein the capability exposure function device determining a second processing policy based on the received internal identifier of the UE, where the second processing policy includes the internal identifier of the UE, the identifier of the third-party application, and the processing policy of the data packet, is mentioned); convert the control information (see para [0103] wherein after obtaining the internal identifier of the UE, the capability exposure function device converting the first 
Regarding claim 17, JIN et al. teach a non-transitory computer-readable storage medium storing instructions executable by a processor of an edge network exposure function device (see Abstract & Fig.1, SCEF device and Fig.10, processor 1001), which when executed cause the edge network exposure function device (see para 0231]) to: store service information that includes correlations between portions of a radio access network and application service layer networks (see Figures 1 & 4 and para [0086] wherein the SCEF providing an exposed service and function by using a 3GPP network interface and providing an implementation approach of a service capability exposure function, is mentioned, also the SCEF providing/storing a third-party application, such as an OTT, with a function of accessing a network (that includes correlations between portions of a radio access network and application service layer networks), is mentioned  and also see paragraph [0088] wherein the third-party application, such as an OTT being deployed on an MEC device/application service layer network, is mentioned and also see para [0150]); receive, from a radio access network device, radio access network information associated with one of the portions of the radio access network capability exposure function device/edge network exposure function device configuring the second processing policy on the network side device/MEC/first application service layer network device, is mentioned and also see para [0117]); and transmit, to the first application service layer network device, the radio access network information (see para [0117] wherein the capability exposure function device/edge network exposure function device sending the second processing policy to a mobile edge computing platform/first application service layer network device, where the second processing policy being used by the mobile edge computing platform to process the data packet, is mentioned). 
JIN et al. is silent in teaching the above non-transitory computer-readable storage medium comprising converting the radio access network information including removing one or more instances of the radio access network information.
However, Sami Kekki et al. teach a system (see Figures 5 & 8, NEF device/edge network exposure function device) comprising converting the radio access network information including removing one or more instances of the radio access network information (see Fig.5 & page 14, 4th para wherein services offered by a MEC host (that include MEC applications) such as the Radio Network Information Service termination/removal of a MEC application, is mentioned and also see page 17, Fig.7 & 1st para, wherein for MEC application mobility the UE Application API being used to assist the MEC system in application/context relocation, as well as in application relocation between different MEC systems or between the MEC system and another cloud system, is mentioned and also see page 18, last para).
 Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of JIN et al. to include converting the radio access network information including removing one or more instances of the radio access network information, disclosed by Sami Kekki et al. in order to provide an effective mechanism for both efficiently allowing an external entity to request or subscribe to UE related events of interest and allowing an external entity to provision expected UE behavior to the 5G wireless communication system.
Regarding claim 20, JIN et al. and Sami Kekki et al. together teach the non-transitory computer-readable storage medium of claim 17.

Sami Kekki et al. further teach the non-transitory computer-readable storage medium of claim 17, wherein the first application service layer network device includes a multi-access edge platform manager (see page 14, Fig.5, MEC system level management device/multi-access edge platform manager and 4th para).
5.	Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al. (US Pub. No: 2019/0014525 A1) in view of Sami Kekki et al. (“MEC in 5G networks”, ETSI White Paper No.28, June 2018) and further in view of LI et al. (US Pub. No: 2018/0192390 A1).
Regarding claims 2, 10 and 18, JIN et al. and Sami Kekki et al. together teach the method/edge network exposure function device/non-transitory computer-readable storage medium of claims 1, 9 and 17 respectively.
	 JIN et al. and Sami Kekki et al. together yet are silent in teaching the method/edge network exposure function device/non-transitory computer-readable storage medium of claims 1, 9 and 17, wherein the service information further includes correlations with network topology and traffic profile information.
	However, LI et al. teach a method/system (see Abstract & Fig.22/NEF), wherein the service information further includes correlations with network topology and traffic profile information (see para [0602] wherein the event notification content being mapped from the Event Notification Content of the UP management event notification message received by the NEF from the SMF (in step 2706), is mentioned and also, the traffic steering profile ID to in the form of a network address that refers to a location where the application is deployed, is mentioned and also see para [0660]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method/edge network exposure function device/non-transitory computer-readable storage medium of JIN et al. and Sami Kekki et al. to have the service information further including correlations with network topology and traffic profile information, disclosed by LI et al. order to provide an effective mechanism for PDU session management that enable application awareness and application-friendly Protocol Data Unit (PDU) session management and also for providing PDU sessions that may be configured and/or updated to reflect current PDU session parameters such as application system location or UP selection in 5G wireless communication system. 
6.	Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al. (US Pub. No: 2019/0014525 A1) in view of Sami Kekki et al. (“MEC in 5G networks”, ETSI White Paper No.28, June 2018) and further in view of DAO et al. (US Pub. No: 2019/0261260 A1).
	Regarding claim 5, JIN et al. and Sami Kekki et al. together teach the method of claim 1.
	JIN et al. further teach the method of claim 1, further comprising storing, by the edge network exposure function device, end device context information pertaining to an end device and an application service session associated with the one of the application 
	JIN et al. and Sami Kekki et al. together yet are silent in teaching the method of claim 1, further comprising receiving, by the edge network exposure function device from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks and transmitting, by the edge network exposure function device to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information. 
	However, DAO et al. teach a method (see Abstract and Fig.12) comprising receiving, by the edge network exposure function device from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks (see Figures 12 & 15 and para [0163] wherein during the handover procedure, the SMF 1540 being notified by the AMF 1530 about new UE location, is mentioned & also see para [0162]) and transmitting, by the edge network exposure function device to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information (see paragraphs [0163] &[0170] wherein the S-NEF 1550 sending to 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of JIN et al. and Sami Kekki et al. to include both receiving, by the edge network exposure function device from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks and transmitting, by the edge network exposure function device to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information, disclosed by DAO et al. in order to provide an effective mechanism for efficient management of UE contexts and PDU session contexts and thereby mitigating network resource usage, with respect to UE context and PDU session context management of user equipments in wireless communication system.
Regarding claim 13, JIN et al. and Sami Kekki et al. together teach the edge network exposure function device of claim 9.
JIN et al. further teach the edge network exposure function device of claim 9, wherein the processor is further configured to: store end device context information pertaining to an end device and an application service session associated with the one of the application service layer networks (see para [0102] wherein the capability exposure function device determining/storing a second processing policy based on the internal identifier of the UE, where the second processing policy includes the internal identifier of the UE, the identifier of the third-party application/application service 
JIN et al. and Sami Kekki et al. together yet are silent in teaching the edge network exposure function device comprising receiving, via the communication interface from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks and transmitting, via the communication interface to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information. 
However, DAO et al. teach a system (see Abstract and Fig.12) comprising receiving, via the communication interface from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks (see Figures 12 & 15 and para [0163] wherein during the handover procedure, the SMF 1540 being notified by the AMF 1530 about new UE location, is mentioned & also see para [0162]) and transmitting, via the communication interface to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information (see paragraphs [0163] &[0170] wherein the S-NEF 1550 sending to the T-NEF 1560 a request for transferring UE context, e.g. UE context (or UE group context) transfer request, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the edge network exposure function device of JIN et al. and Sami Kekki et al. to include both receiving, via the 
Regarding claim 19, JIN et al. and Sami Kekki et al. together teach the non-transitory computer-readable storage medium of claim 17.
JIN et al. further teach the non-transitory computer-readable storage medium of claim 17, wherein the instructions further comprise instructions, which when executed by the processor further cause the edge network exposure function device to: store end device context information pertaining to an end device and an application service session associated with the one of the application service layer networks (see para [0102] wherein the capability exposure function device determining/storing a second processing policy based on the internal identifier of the UE, where the second processing policy includes the internal identifier of the UE, the identifier of the third-party application/application service session associated with the one of the application service layer networks, and the processing policy of the data packet, is mentioned).
JIN et al. and Sami Kekki et al. together yet are silent in teaching the non-transitory computer-readable storage medium of claim 17, further comprising receiving, 
However, DAO et al. teach a system (see Abstract and Fig.12) comprising receiving, from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks (see Figures 12 & 15 and para [0163] wherein during the handover procedure, the SMF 1540 being notified by the AMF 1530 about new UE location, is mentioned & also see para [0162]) and transmitting, to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information (see paragraphs [0163] &[0170] wherein the S-NEF 1550 sending to the T-NEF 1560 a request for transferring UE context, e.g. UE context (or UE group context) transfer request, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the non-transitory computer-readable storage medium of JIN et al. and Sami Kekki et al. to include both receiving, by the edge network exposure function device from a main network exposure function device, a message indicating a handover for the end device to another one of the application service layer networks and transmitting, by the edge network exposure function device to another edge network exposure function device associated with the other one of the application service layer networks, the end device context information, disclosed by DAO et al. in order to provide an effective mechanism for efficient .
7.	Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al. (US Pub. No: 2019/0014525 A1) in view of Sami Kekki et al. (“MEC in 5G networks”, ETSI White Paper No.28, June 2018) and further in view of HUANG (US Pub. No: 2020/0296653 A1).
Regarding claims 7 & 8, JIN et al. and Sami Kekki et al. together teach the method of claim 1.
JIN et al. and Sami Kekki et al. together yet are silent in teaching the method of claim 1, further comprising: receiving, by the edge network exposure function device from a main network exposure function device, a message that pertains to a lifecycle of an application service provided by the one of the application service layer networks, selecting, by the edge network exposure function device, a second application service layer network device of the one of the application service layer networks based on the service information and the message and transmitting, by the edge network exposure function device to the second application service layer network device, the message and, wherein the message indicates to instantiate the application service. 
However, HUANG teaches a method (see Abstract & Fig.5) comprising: receiving, by the edge network exposure function device from a main network exposure function device, a message that pertains to a lifecycle of an application service provided by the one of the application service layer networks (see Figures 5 & 6 and para [0049] wherein the mobile network interaction proxy 402 receiving messages from Block A 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of JIN et al. and Sami Kekki et al. to include all of receiving, by the edge network exposure function device from a main network exposure function device, a message that pertains to a lifecycle of an application service provided by the one of the application service layer networks, selecting, by the edge network exposure function device, a second application service layer network device of the one of the application service layer networks based on the service information and the message and transmitting, by the 
Regarding claims 15 & 16, JIN et al. and Sami Kekki et al. together teach the edge network exposure function device of claim 14.
JIN et al. and Sami Kekki et al. together yet are silent in teaching the edge network exposure function device of claim 14, the processor is further configured to: receive, via the communication interface from a main network exposure function device, a message that pertains to a lifecycle of an application service provided by the one of the application service layer networks, select a second application service layer network device of the one of the application service layer networks based on the service information and the message and transmit, via the communication interface to the second application service layer network device, the message, and wherein the message indicates to instantiate the application service. 
However, HUANG teaches a system (see Abstract & Fig.5) comprising receiving, via the communication interface from a main network exposure function device, a message that pertains to a lifecycle of an application service provided by the one of the application service layer networks (see Figures 5 & 6 and para [0049] wherein the mobile network interaction proxy 402 receiving messages from Block A 404/main NEF (e.g., route information) so that the mobile network interaction proxy 402 can facilitate 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the edge network exposure function device of JIN et al. and Sami Kekki et al. to include all of receiving, via the communication interface from a main network exposure function device, a message that pertains to a lifecycle of an application service provided by the one of the application service layer networks, selecting a second application service layer network device of the one of the application service layer networks based on the service information and the message and transmitting, via the communication interface to the second application service layer network device, the message, and wherein the message indicates to instantiate the application service, disclosed by HUANG in order to provide .
Response to Arguments
8.	In pages 9-11 of Applicant’s Remarks, regarding amended independent claim 1, Applicant mainly mentions that the cited reference Sami Kekki et al. is silent regarding the feature i.e. converting, by the edge network exposure function device, the radio access network information including removing one or more instances of the radio access network information.
	However, the Examiner respectfully disagrees to the above statements of the Applicant as Sami Kekki et al. clearly teach the amended limitation i.e. converting, by the edge network exposure function device, the radio access network information including removing one or more instances of the radio access network information (see Fig.5 & page 14, 4th para wherein services offered by a MEC host (that include MEC applications) such as the Radio Network Information Service (RNIS) relying on exposure of the RAN capabilities & exposing/converting the radio information, such as received signal received power/quality, to the MEC platform, is mentioned and also the exposure of local/radio network information being a task of a local NEF instance deployed in the edge device, is mentioned, also see page 16, under UE application interface section, wherein a UE Application API over Mx2 reference point of MEC platform (that includes NEF) allowing the device application to request certain application lifecycle management actions in the MEC system, such as requesting a list of available MEC applications, and instantiation and termination/removal of a MEC application, is mentioned and also see page 17, Fig.7 & 1st para, wherein for MEC application mobility the UE Application API being used to assist the MEC system in application/context relocation, as well as in application relocation between different MEC systems or between the MEC system and another cloud system, is mentioned, all of which is clearly equivalent to having “converting, by the edge network exposure function device, the radio access network information including removing one or more instances of the radio access network information”), and thus JIN et al. and Sami Kekki et al. together teach all the limitations of independent claim 1 and similarly of other independent claims 9 and 17 as already mentioned above under Claim Rejections.
9.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Liao (US Pub. No: 2021/0058748 A1) discloses systems and methods for pervasive connectivity for group based service (GBS) provisioning in wireless communication system.
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
12.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                      Randolph Building
                      401 Dulany Street
                      Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477 
1/22/2022                                                                                                                                                                                            

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477